DETAILED ACTION
Claims 1-23, 25, and 29-30 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In paragraph [0025], line 2, does applicant mean --accessible-- instead of “assessable”?
In paragraph [0048], line 6, it is believed applicant meant --compute-- instead of “computer”.
In paragraph [0048], at the end of line 7, it appears that “bits” should be replaced with --compute elements--.
Appropriate correction is required.

Drawings
FIG.3 is objected to for failing to comply with 37 CFR 1.84(i), which requires that words appear in a horizontal, left-to-right fashion when the page is either upright or turned so that the top becomes the right side.  Note, from 37 CFR 1.84(f), that the top of the sheet is regarded as one of the shorter sides.  Text associated with fields 324, 326, 330, and 332, must be rotated 180 degrees.
The drawings are objected to because of the following minor informalities:
In FIG.8, in the COMMENT section related to FIELDs #4, #5, #15, and #17, should “LE” be --CE--?  What is LE?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Please ensure that any replacement drawing is in only black and white to avoid pixelation and further objection. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:
In line 1, replace “processing comprising:” with --processing, the method comprising:-- to make it clear that the claimed steps are the method and not the task processing (if it were the latter, the method comprises no steps).
Claim 13 is objected to because of the following informalities:
In line 1, replace “on” with --in--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-7, 21, and 29-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19-21, 9, and 25-26, respectively, of co-pending Application No. 17/551,276 in view of Craft (as cited below).
Claims 1-2, 6-7, 21, and 29-30 are mostly respectively anticipated by claims 1, 19-21, 9, and 25-26 of ‘276, with the instant execution being anticipated by the execution of the branch paths of ‘276.  While ‘276 has not taught the compression and decompression of claims 1 and 29-30, Craft has taught compression and decompression for microcode to reduce storage requirements (see citations below).  As a result, it would have been obvious to one of ordinary skill in the art to modify ‘276’s claims 1 and 25-26 to include compression and decompression of microcode.
This is a provisional nonstatutory double patenting rejection.

Claims 3-5, 8-20, 22-23, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least one of claims 1, 19-21, and 25-26, of ‘276, in view of one or more of the cited references below.
Double patenting rejections for the dependent claims are not included in full herein.  However, the examiner asserts that the dependent claims of the instant application do not set forth any limitation that is patentably distinct from claims 1, 19-21, and 25-26, either alone, or as modified according to one of ordinary skill in the art based on the prior art cited below.
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 6-7, 21, and 29-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19-21, 9, and 25-26, respectively, of co-pending Application No. 17/526,003 in view of Craft (as cited below).
Claims 1 and 29-30 are mostly respectively anticipated by claims 10 of ‘003.  While ‘003 has not taught the compression and decompression of claims 1 and 29-30, Craft has taught compression and decompression for microcode to reduce storage requirements (see citations below).  As a result, it would have been obvious to one of ordinary skill in the art to modify ‘003’s claim 10 to include compression and decompression of microcode.  Note also that the statutory categories of invention are obvious over one another.
This is a provisional nonstatutory double patenting rejection.

Claims 2-23 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 10, of  ‘003, in view of one or more of the cited references below.
Double patenting rejections for the dependent claims are not included in full herein.  However, the examiner asserts that the dependent claims of the instant application do not set forth any limitation that is patentably distinct from claim 10, either alone, or as modified according to one of ordinary skill in the art based on the prior art cited below.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9, 14, 16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 2, “the control word”.  Please amend to clarify which of the multiple control words of claim 1 is applicant referring to.
In claims 8, 16, 19, 20, “the control word” for similar reasons.
In claim 16, “the control word” for similar reasons.
Claim 14 is indefinite because “spatially separate” is a relative term which renders the claim indefinite.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  That is, while “separate” is clear, it is not understood what is meant by “spatially separate”.  Does “spatially” imply some amount of minimum distance?  If two things could be separate but not necessarily spatially separate, the line between the two is unclear.
Claims 3-9 are indefinite due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 15-23, 25, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Musicus, “The OKI Advanced Array Processor (AAP) - Development Software Manual, RLE Technical Report No. 539”, Research Laboratory of Electronics, Massachusetts Institute of Technology, December 1988, 270 pages (herein referred to as Musicus), in view of Craft, U.S. Patent No. 5,764,994. 
Referring to claim 1, Musicus has taught a processor-implemented method for task processing comprising:
a) accessing a two-dimensional (2D) array of compute elements (see p.1, 1st paragraph, and note the 16x16 AAP array with 256 processors (compute elements)), wherein each compute element within the array of compute elements is known to a compiler (see p.1, 2nd paragraph.  The MicroCompiler compiles microcode specifically for the array and activity thereon.  Thus, the compiler is aware of each element if the array) and is coupled to its neighboring compute elements within the array of compute elements (see section 10.4 on pages 37-38.  A single compute element (PE) is shown with connections to its eight nearest neighbors in each direction.  Also, see the figure between pages 40-41, which shows all elements coupled to its nearest neighbors);
b) providing control for the array of compute elements on a cycle-by-cycle basis (this is inherent.  Operations occur over a period of cycles during which different controls are provided.  For instance, see the sample program at the beginning of section 3 on pp.11-12, where over a number of cycles, control is provided (e.g. in cycle 1, controls to compute B[31] are provided; in cycle 2, controls to compute B[32] are provided, etc.)), wherein the control is enabled by a stream of wide microcode control words generated by the compiler (see p.1.  The compiler generates 88-bit control words for controlling the array.  88 bits is deemed to be wide); and 
c) Musicus has not taught that the control words are variable length and decompressing the control words to enable control on a per element basis.  However, Craft has taught compressing compiled variable-sized microcode to reduce the memory required for storing the microcode.  See the abstract and column 7, lines 17-31.  As a result, to reduce memory requirements, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Musicus such that the control words are variable length and decompressing the control words to enable control on a per element basis (all array elements will be controlled appropriately).
d) Musicus, as modified, has further taught executing a compiled task on the array of compute elements, wherein the executing is based on the control words that were decompressed (again, the control words are a compiled task that control array activity to execute operations.  Note, based on FIG.1 of Craft that compressed microcode is first decompressed prior to execution).
Referring to claim 2, Musicus, as modified, has taught the method of claim 1 but has not taught storing relevant portions of the control word within a cache associated with the array of compute elements.  However, Craft has also taught this in FIG.1, where decompressed control words are sent to instruction cache 14 (see column 2, last line, to column 3, 1st line).  A cache is beneficial for known reasons, namely to allow for fast access of instructions needed multiple times, e.g. when code is repeated, such as with a loop, which is used by Musicus (e.g. see p.1).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Musicus for storing relevant portions of the control word within a cache associated with the array of compute elements.
Referring to claim 3, Musicus, as modified, has taught the method of claim 2 but has not taught wherein the decompressing occurs cycle-by-cycle out of the cache.  Instead, the combination teaches decompressing before caching (FIG.1 of Craft).  However, this amounts to rearranging parts of Craft, which is a routine expedient, not a patentable distinction, particularly absent any demonstration of the criticality of this rearrangement by applicant.  See MPEP 2144.04, including section (VI)(C).  One of ordinary skill in the art would have recognized the small size of cache and that if decompression instead occurred after caching, cache spaced could be saved by storing the compressed instructions.  As a result, in order to reduce cache space required, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Musicus such that the decompressing occurs cycle-by-cycle out of the cache.
Referring to claim 4, Musicus, as modified, has taught the method of claim 3 wherein decompressing of a single control word occurs over multiple cycles (see Craft, column 5, lines 27-29.  At least one control word takes multiple cycles to decompress, and, this, the processor must be delayed).
Referring to claim 8, Musicus, as modified, has taught the method of claim 2 wherein the cache enables the control word to be distributed across a row of the array of compute elements (see p.1, which states “The array acts as a Single Instruction Multiple Data (SIMD) machine, with all 256 processors executing approximately the same instruction but on different data”.  As such, the control words are passed to every element in the same row).
Referring to claim 9, Musicus, as modified, has taught the method of claim 8 wherein the distribution across a row of the array of compute elements is accomplished in one cycle (applicant has not claimed that this is a clock cycle.  As such, the distribution of a control word occurs in one distribution cycle).
Referring to claim 15, Musicus, as modified, has taught the method of claim 1 wherein the compiled task determines an unneeded compute element within a row of compute elements within the array of compute elements (see p.44, up through the 2nd sentence after the code.  Basically, with branching, some elements do something, and others do nothing, i.e., are unneeded).
Referring to claim 16, Musicus, as modified, has taught the method of claim 15 wherein the unneeded compute element is controlled by a single bit in the control word (again, see p.44, where the LF bit, in this example, controls which elements are needed (to set B[6] to zero), and which elements are not needed (do nothing, i.e., do not set B[6] to zero)).
Referring to claim 17, Musicus, as modified, has taught the method of claim 1 wherein the compiled task includes a spatial allocation of subtasks on one or more compute elements within the array of compute elements (as stated above, the array is a SIMD array; thus, each processor is executing its own subtask based on its own data.  The SIMD workload, by nature, is spatially allocated, i.e., executed across all elements).
Referring to claim 18, Musicus, as modified, has taught the method of claim 17 wherein the spatial allocation provides for an idle compute element row and/or column in the array of compute elements (again, see p.44, where the LF bit, in this example, controls which elements are not idle (to set B[6] to zero), and which elements are idle (do nothing, i.e., do not set B[6] to zero).  Note that a row/column could be idle if the entire row/column is idle, or if just a subset of the row/column is idle).
Referring to claim 19, Musicus, as modified, has taught the method of claim 18 wherein the idle compute element row is controlled by a single bit in the control word (again, see the reasons in the rejection of claim 18.  The LF bit is the single bit which controls idleness.  If every element in a row has LF=0, then the entire row is idle.  The examiner notes that LF can take on any value in any processor depending on the executed code.  As such, any permutation of processors being off/on are within the purview of Musicus).
Referring to claim 20, Musicus, as modified, has taught the method of claim 18 wherein the idle compute element column is controlled by a single bit in the control word (again, see the reasons in the rejection of claim 18.  The LF bit is the single bit which controls idleness.  If every element in a column has LF=0, then the entire column is idle.  The examiner notes that LF can take on any value in any processor depending on the executed code.  As such, any permutation of processors being off/on are within the purview of Musicus) .
Referring to claim 21, Musicus, as modified, has taught the method of claim 1 wherein the compiled task schedules computation in the array of compute elements (this is how execution works.  A task is schedule for execution on the array.  Also, see p.12, which states “Each of these operations is scheduled by the compiler to run at the fastest possible clock rate.”  Scheduling is mentioned elsewhere in Musicus).
Referring to claim 22, Musicus, as modified, has taught the method of claim 21 wherein the computation includes compute element placement (this is broad and could cover loading of data (placing data) into a computer element, e.g. see p.7, 2nd paragraph), results routing (e.g. from p.7, 3rd paragraph, a carry output may be routed to another element), and computation wave-front propagation within the array of compute elements (e.g. see p.7, 1st paragraph, which explains that a sum can be computed by one element, and then routed to another element, which adds another value, and so on.  This creates a wave front that moves through the array elements).
Referring to claim 23, Musicus, as modified, has taught the method of claim 1 wherein compute elements within the array of compute elements have identical functionality (again, these are SIMD elements, which means they all perform the same functionality where data matches across elements.  Also, from p.1, the elements are described as single-bit processors; thus, they are identical in this regard).
Referring to claim 25, Musicus, as modified, has taught the method of claim 1 wherein the compiled task includes multiple programming loop instances circulating within the array of compute elements (from p.1, loop control is provided; the code on p.16-17 shows loops executing 14 and 15 times, respectively.  Thus, loop instances circulate within the elements.  Looping is discussed throughout Musicus).
Claim 29 is mostly rejected for similar reasons as claim 1.  Furthermore, Musicus has taught a computer program product embodied in a non-transitory computer readable medium for task processing (all code is inherently stored in memory and all actions performed in the system are performed in response to code executing.  The hardware alone, with no software, does nothing), the computer program product comprising code which causes one or more processors to perform operations of (the code either causes the microcontroller/processor (see the figure following page 6) to access the array, or a processor in the array may access other elements in the array, e.g. to pass data, etc. (see other rejections above, which explain how data is routed among elements))
Claim 30 is rejected for similar reasons as claim 29.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Musicus in view of Craft and the examiner’s taking of Official Notice.
Referring to claim 5, Musicus, as modified, has taught the method of claim 4 but has not taught wherein the multiple cycles accommodate control word straddle over a cache line fetch boundary.  Instead, Musicus aligns each microcode segment to a fresh word boundary and admits that this wastes space (see column 7, lines 24-29).  The examiner asserts that it is known in the art to not align cache data so strictly so as to consume cache space more efficiently (less unused space), thereby allowing more data to be cached.  As a result, to improve storage efficiency, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Musicus such that the multiple cycles accommodate control word straddle over a cache line fetch boundary.

Claims 6-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Musicus in view of Craft and Matoba et al., U.S. Patent No. 5,594,884 (herein referred to as Matoba).
Referring to claim 6, Musicus, as modified, has taught the method of claim 2 but has not taught wherein the cache comprises a dual read, single write (2R1W) cache.  However, Matoba has taught such a cache.  See FIG.1, cache 300, with two read ports (“PORT 1” and “PORT 2”) (see the abstract) and a single write port connected to bus 31 (see column 10, lines 37-42).  As stated in the abstract, two read ports would allow for simultaneous fetching and execution of the branch path and contiguous path in response to a conditional branch instruction (see column 11, lines 14-22).  This enhances performance of branch-related processing in systems with conditional branches (Musicus includes conditional branching on p.1, 1st paragraph).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Musicus such that the cache comprises a dual read, single write (2R1W) cache.
Referring to claim 7, Musicus, as modified, has taught the method of claim 6 wherein the 2R1W cache supports simultaneous fetch of potential branch paths for the compiled task (see the rejection of claim 6).
Claim 10 is rejected for similar reasons set forth in the rejection of claim 6.
Referring to claim 11, Musicus, as modified, has taught the method of claim 10 wherein the two or more potential compiled task outcomes comprise a computation result or a routing control (this is inherent.  A conditional branch branches based on some inherent value which may be deemed a computation result or a routing control.  At the very least, this value controls the route the program takes).
Referring to claim 12, Musicus, as modified, has taught the method of claim 10 wherein the two or more potential compiled outcomes are controlled by the same control word (see p.14, 1st paragraph.  A conditional jump is controlled based on the microcode given in the first line.  That is, as B[9] is specified by the first control word (note, from p.12, 1st paragraph, that the semicolon separates control words), this control word controls the branch outcomes (as each depends on a different setting of B[9]).  Other such control words are shown in section 10.6).
Referring to claim 13, Musicus, as modified, has taught the method of claim 12 wherein the same control word is executed on a given cycle across the array of compute elements (see p.1, which states “The array acts as a Single Instruction Multiple Data (SIMD) machine, with all 256 processors executing approximately the same instruction but on different data”.  As such, the same control word is executed at the same time across the array).
Referring to claim 14, Musicus, as modified, has taught the method of claim 13 wherein the two or more potential compiled outcomes are executed on spatially separate compute elements within the array of compute elements (see section 10.6, which explains that, if data being set in a particular manner dictates whether you execute the branch path or the contiguous path, then those processors that have the data set in said manner will execute the branch path, and those that do not have the data set in said manner will execute the contiguous path.  The processors are all separate from one another.  Hence, multiple outcomes are executed on spatially separate processors).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakaya, 20090031113, has taught a compressing instructions of a microprogram for use with a processing array.  The conversion code may be part of a compiler.
Auerback, 5,745,058, has taught microcode compression into variable length control words.
Taylor, 4,992,933, has taught microcode that defines processing to be performed by an array processor.  The microcode control word includes various fields including mask fields that allow certain processing elements to be selected (FIG.3).
Henry, 2015/0113253, has taught compressing and decompressing microcode.
May, 2005/0050300, has taught VLIW NOP compression and decompression using a mask with a permute unit inserting NOPs where they were compressed out.
Paolucci, 20040059892, has taught compressing and decompressing microcode.  Of note is that paragraph [0025] refers to VLIW instructions as microcode.
Leijten, 2005/0257027, has taught VLIW compression in which instructions have variable length (FIG.4).
Musicus has taught AAP hardware description.  This has relation to Musicus as used in the rejection above.
Ienne has taught horizontal microcode compaction for programmable systolic accelerators.
Borin has taught clustering-based microcode compression.
Landskov has taught local microcode compaction techniques with a compiler.
Yang has taught squashing code size in microcoded IPs while delivering high decompression speed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183